Case: 13-13174   Date Filed: 07/16/2014   Page: 1 of 5


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-13174
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:11-cr-00537-TCB-LTW-3



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,


                                 versus


EPIFANIA SANCHEZ DELAROSA,
a.k.a. Yolanda,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                            (July 16, 2014)
               Case: 13-13174     Date Filed: 07/16/2014   Page: 2 of 5


Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Epifania Sanchez Delarosa appeals her total 38-month sentence imposed for

conspiracy to harbor aliens and conspiracy to promote prostitution, all in violation

of 18 U.S.C. § 371, and promoting prostitution, in violation of 18 U.S.C.

§ 2422(a). She challenges the district court’s denial of her request for a two-level

reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a). On

appeal, Sanchez argues that she has clearly demonstrated acceptance of

responsibility under § 3E1.1(a) by fully complying with her pretrial supervision

requirements and maintaining lawful employment, severing ties with her former

co-conspirators, and expressing remorse for the offense conduct in admitting it to

the district court and pleading guilty.

      We review the district court’s assessment of acceptance of responsibility for

clear error, United States v. Knight, 562 F.3d 1314, 1322 (11th Cir. 2009), and it is

entitled to great deference by virtue of the sentencing judge’s unique position to

make such factual determinations, § 3E1.1, comment. (n.5). The district court’s

finding as to acceptance cannot be set aside unless it is without foundation, Knight,

562 F.3d at 1322, and our review of the record leaves us with the definite and firm

conviction that a mistake has been committed, United States v. White, 335 F.3d

1314, 1319 (11th Cir. 2003).


                                          2
              Case: 13-13174     Date Filed: 07/16/2014    Page: 3 of 5


      Sanchez bears the burden of clearly demonstrating that she is entitled to a

reduction for acceptance of responsibility, § 3E1.1(a), and must present more than

a guilty plea, United States v. Wade, 458 F.3d 1273, 1279 (11th Cir. 2006). She is,

accordingly, not “entitled to a reduction . . . as a matter of right.” Wade, 458 F.3d

at 1279 (citing § 3E1.1, comment. (n.3)). Although truthfully admitting to the

offense conduct and entering a guilty plea constitute “significant evidence” of

acceptance, they may be outweighed by evidence of inconsistent conduct. § 3E1.1,

comment. (n.3).

      In conducting this inquiry, the district court is permitted to consider, inter

alia, the timeliness of Sanchez’s conduct in manifesting the acceptance. § 3E1.1,

comment. (n.1(H)). We have generally held that pleas on the “eve of trial” are not

timely for purposes of § 3E1.1. United States v. Gilbert, 138 F.3d 1371, 1373

(11th Cir. 1998), abrogated on other grounds as recognized by United States

v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008). Furthermore, we have

determined that one of § 3E1.1(a)’s chief purposes is to save the government the

time and expense of going to trial. United States v. Smith, 106 F.3d 350, 351

(11th Cir. 1996), abrogated on other grounds, 127 F.3d 987 (11th Cir. 1997)

(en banc). Accordingly, concerns about the government’s time, expenses, and

efforts are relevant to evaluating the timeliness of Sanchez’s plea under § 3E1.1(a).




                                          3
              Case: 13-13174     Date Filed: 07/16/2014    Page: 4 of 5


      Here, the district court did not clearly err in finding that Sanchez failed to

satisfy her burden of clearly demonstrating the acceptance-of-responsibility

requirements under § 3E1.1(a). Because Sanchez did not plead guilty until the day

of trial, her plea was untimely and caused the government to incur various

expenses and efforts, including deposition of a material witness and multiple

weeks of staff time. See Gilbert, 138 F.3d at 1373. The jury summoned for

Sanchez’s scheduled trial was inconvenienced because there was no trial to attend.

Because Sanchez did not enter into stipulations regarding the content of her phone

conversations, the government incurred expenses to hire a Spanish language

interpreter to read them into evidence at her scheduled trial. Sanchez contends that

she already accounted for her untimeliness and the litigation costs it generated

when she did not request a one-level reduction under § 3E1.1(b) at the sentencing

hearing. However, Application Note 6 makes clear that timeliness “is a

consideration under both subsections” and a component of the sentencing judge’s

subsection (a) analysis. § 3E1.1, comment. (n.6).

      Although Sanchez made a significant showing as to other of Application

Note 1’s criteria, including compliance with electronic monitoring, maintaining

lawful employment, and severing ties with co-conspirators, this evidence does not

as of right satisfy her burden of clearly demonstrating acceptance or entitle her to a

two-level reduction under § 3E1.1(a). See § 3E1.1(a) and comment. (n.3); Wade,


                                          4
              Case: 13-13174     Date Filed: 07/16/2014   Page: 5 of 5


458 F.3d at 1279. Nor does it counterbalance the great deference afforded to the

district court, which was in a unique position to evaluate all the circumstances of

her case. See § 3E1.1, comment. (n.5). Sanchez’s manifestation was untimely

under Application Note 1 and her conduct, on balance, was inconsistent with

accepting full responsibility under Application Note 3. Because the district court’s

assessment of these criteria was not clearly erroneous, neither was its finding that

Sanchez failed to clearly demonstrate adequate acceptance under § 3E1.1(a). We,

accordingly, affirm its denial of Sanchez’s request for an acceptance-of-

responsibility reduction under § 3E1.1(a).

      AFFIRMED.




                                          5